Exhibit 10.15








RAYONIER ADVANCED MATERIALS INCENTIVE STOCK PLAN


SUPPLEMENTAL TERMS APPLICABLE TO THE
2018 EQUITY AWARD GRANT
A.     Purpose.
The purpose of this supplemental terms agreement (these “Supplemental Terms”) is
to identify certain conduct considered contrary to the best interests of the
Company, and to obtain your agreement not to engage in that conduct, as a
condition to your receiving an equity award in March, 2018 under the Rayonier
Advanced Materials Incentive Stock Plan (the “Plan”). Such awards may include,
without limitation, a grant of performance shares, restricted stock and/or stock
options (your “2018 Award”). These Supplemental Terms clarify your obligations
under Sections 14 and 15 of the Plan for your 2018 Award, shall apply to your
Prior Awards and outline remedies available to the Company in the event of
breaches or threatened breaches of those obligations, but shall not or be deemed
to in any way waive, limit or modify the rights of the Company or the Committee
under the Plan. Capitalized terms not otherwise defined herein have the
definitions assigned to them in Annex A hereto, and capitalized terms not
otherwise defined below or in Annex A to these Supplemental Terms shall have the
same meaning as under the Plan and any other documents governing the 2018 Award.
B.     Detrimental Conduct.
In recognition of your role at the Company and the knowledge that you have
gained about the Company’s legitimate and proprietary business interests,
including your possession of Confidential Information, including Trade Secrets,
and its substantial business, customer and employee relationships, you hereby
agree to refrain from engaging in “Detrimental Conduct”, defined as any of the
following conduct occurring at any time during the period of your employment
with the Company and until the end of the twelve (12) months following the end
of your employment:
i.
in connection with the performance of your duties on behalf of the Company,
committing an illegal act, including, but not limited to, embezzlement or
misappropriation of Company funds, or willfully failing to comply with the
policies and procedures of the Company as determined by the Committee;

ii.
    except for actions taken on behalf of the Company, directly or indirectly,
engaging in or assisting others in soliciting, persuading, hiring, recruiting,
or attempting to solicit, persuade, hire or recruit, any person employed by or
under contract with the Company (or who was employed by or under contract with
the Company in the six-month period preceding the date of such prohibited
contact); or

iii.
engaging in any business, services or activities whatsoever, whether as an
employee, director, consultant, advisor, agent, partner, joint venturer, sole
proprietor, investor or stockholder, for or on behalf of, a business or
enterprise engaged in researching, developing, manufacturing, distributing,
marketing and/or selling dissolving wood pulp, including specialty fibers used
in chemical applications, anywhere in the world (the foregoing being referred to
as the “Non-Competition Restriction”). You agree and understand the Company
competes on a worldwide basis, having sales offices internationally that cover
geographic areas all over the world, sells the majority of its volume outside
the United States, and has multiple foreign competitors, and that this
Non-Competition Restriction shall apply worldwide because, for all of these and
other reasons, the disclosure of the Company’s Confidential Information would be
competitively harmful to the Company. The Non-Competition Restriction shall not
apply, in each case, (1) to the extent of your status as a mere stockholder
holding less than one percent (1%) of the outstanding shares of any






--------------------------------------------------------------------------------

Exhibit 10.15




such entity whose shares are listed and posted for trading on a recognized
public stock exchange, or (2) if waived in a writing signed by the Company’s
General Counsel, which waiver shall be granted or denied in the Company’s sole
and absolute discretion; provided, however, that, in the event your employment
with the Company is involuntarily terminated for reasons other than cause (as
determined by the Committee), approval of a request for a waiver made by you
shall not be unreasonably withheld. The Company will provide a response to any
such waiver request with fifteen (15) days of receipt. Such a waiver by the
Company’s General Counsel shall not operate or be construed as a waiver of (i)
any other condition of or the Company’s rights under these Supplemental Terms;
or (ii) subsequent breach by you.
You agree and understand that the restrictive covenants set forth above are an
essential requirement for your eligibility to receive the 2018 Award and that,
but for your agreement to comply with these Supplemental Terms, you would not be
eligible to receive the 2018 Award. Further, you expressly acknowledge that the
restrictions herein are reasonable and necessary to protect the Company’s
legitimate interests and its Confidential Information, including its Trade
Secrets and substantial business and customer relationships.
C.     Condition to Grant.
Your acknowledgment of the application of these Supplemental Terms by signing
below is a condition to the grant to you of the 2018 Award and will apply to all
Awards and Award Shares.
D.     Consequences of Engaging in Detrimental Conduct.
Within 30 days after the Company sends written notice to you, at any time,
following you engaging in any Detrimental Conduct described in sub-paragraphs
B(i) or B(ii) above, you shall pay to the Company the Applicable Clawback
Amount, as determined by the Company in accordance with these Supplemental
Terms.
You acknowledge and agree that in the event of Detrimental Conduct by you, the
Company may, in addition to requiring your payment of the Applicable Clawback
Amount and exercising other rights and remedies existing in its favor at law or
in equity, apply to a court of competent jurisdiction for specific performance
and/or injunctive relief to enforce these Supplemental Terms, including the
Non-Competition Restriction, prevent or redress any violations thereof, and
prohibit your Detrimental Conduct (without posting a bond or other security).
You also acknowledge and agree that the enforcement of these Supplemental Terms
by injunction will not prevent you from earning a livelihood.
E.     Right to Offset.
The Company may offset its obligation to make any payment owed to you against
amounts due to the Company hereunder, except to the extent such offset is not
permitted under Code Section 409A, without the imposition of additional taxes or
penalties on you.




F.    At-Will Employment.
Nothing in these Supplemental Terms shall be construed as changing your status
as an employee-at-will of the Company.
G.    Maximum Force of Restrictive Covenants.
Because of the nature of your work for the Company and the breadth of your
knowledge of Confidential Information about the Company and its customers, if
any portion of these Supplemental Terms shall be held contrary to law or invalid
or unenforceable as to one or more periods of time, geographic territories, or
areas of business activities, or any part thereof, the remaining provisions
shall not be affected but shall remain in





--------------------------------------------------------------------------------

Exhibit 10.15




full force and effect and that any such invalid or unenforceable provision shall
be deemed, without further action on the part of any person, modified and
limited to the extent necessary to render the same valid and enforceable in such
jurisdiction. Notwithstanding the foregoing, it is the intent and agreement of
you and the Company that these covenants be given the maximum force, effect and
application permissible under applicable law.
H.    Governing Law/Successors and Assigns.
These Supplemental Terms shall be governed, interpreted and construed in
accordance with the laws of the State of Florida, excluding its conflicts or
choice of law principles. The Company’s rights and benefits under these
Supplemental Terms shall inure to the benefit of the Company, its subsidiaries
and/or controlled affiliates and any successors to any such entity’s business
and/or assets, whether by operation of law or otherwise.
I.     Defend Trade Secrets Act Notice.
Pursuant to the Defend Trade Secrets Act of 2016, you understand that you cannot
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of Trade Secrets that (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. You also understands that
an individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the employer’s Trade Secrets to the
attorney and the Trade Secret information in the court proceeding, if the
individual: (a) files any document containing the Trade Secret under seal, and
(b) does not disclose the Trade Secret, except pursuant to a court order.
J.    Prior Programs.
These Supplemental Terms supersede any and all prior “supplemental terms”
agreements to which you and the Company are party under the Plan. Specifically,
your obligations and the available remedies described under any supplemental
terms agreements relating to the Prior Awards will cease to have any effect
after the date hereof and the terms hereof shall apply to the Prior Awards and
any shares to which such supplemental terms applied. For the avoidance of doubt,
in the event that you have entered into any supplemental terms for the Prior
Awards and then forfeit or otherwise become ineligible for the 2018 Award or any
Award Shares issued thereunder, your obligations under these Supplemental Terms
shall continue in full force and effect with respect to your Prior Awards and
any Award Shares issued thereunder, rather than any prior supplemental terms,
which are superseded hereby. Notwithstanding the foregoing or anything else
contained in these Supplemental Terms, these Supplemental Terms do not in any
way modify, amend, supersede or replace other existing agreements you may have
entered into with the Company, including those relating to the ownership of
intellectual property, protection of confidential information, and
non-competition, if any, and all such agreements are hereby ratified and
confirmed.


Key Employee Acknowledgment:
I have access to the Plan and have received a copy the terms of the 2018 Award
and these Supplemental Terms and hereby acknowledge that, in addition to such
remedies as otherwise may be available to the Company, I may be required to
return or forfeit the right to receive my Award Shares, including certain Prior
Awards under the Plan, should I engage in Detrimental Conduct.





--------------------------------------------------------------------------------

Exhibit 10.15




KEY EMPLOYEE


________________________
Name


____________________
Date






FOR THE COMPANY:






________________________
Senior Vice President




____________________
Date


Annex A to the Supplemental Terms
For purposes of these Supplemental Terms, the following terms have the indicated
meaning:
“Applicable Clawback Amount” means, during the most recent twelve (12) months of
your employment with the Company:
(i)
with respect to Award Shares received by you, in the case of shares of stock,
(x) the return of all Award Shares received and continued to be held by you,
less any Award Shares you have previously sold to pay taxes on such award, plus
(y) if some or all of such Award Shares have been sold by you (exclusive of the
amount sold to pay taxes on such reward), an amount equal to (a) the number of
Award Shares you have sold (exclusive of the amount sold to pay taxes on such
award) multiplied by the selling price per share (and, only in the case of the
“buy and hold” exercise of an option awarded under the Plan, less the option
strike price), plus (b) the Associated Return, and

(ii)
in the case of cash received by you as a result of the “cashless” exercise of
options awarded under the Plan, an amount equal to the cash actually received by
you before taxes in respect of the options exercised;

provided, however, that the cash amounts described in (i)(y) and (ii) above
shall be reduced, irrespective of any lesser amount of taxes actually withheld
by the Company, by using a maximum assumed aggregate tax rate of forty percent
(40%).
“Associated Return” means a cash payment to be made by you to the Company equal
to all dividends, dividend equivalents and interest paid or payable by the
Company in respect of the Award Shares through the date of your payment in full
of the Applicable Clawback Amount.
“Award” means the 2018 Award and the Prior Awards, collectively.
“Award Shares” means any and all shares of common stock or cash to which you may
become entitled upon the vesting, exercise or settlement of the 2018 Award or
the Prior Awards, as applicable.





--------------------------------------------------------------------------------

Exhibit 10.15




“Company” means Rayonier Advanced Materials Inc. and shall include its
subsidiaries and controlled affiliates and any successors to any such entity’s
business and/or assets, whether by operation of law or otherwise.
“Confidential Information” means confidential information, including Trade
Secrets, about the Company’s strategic business plans, operations, manufacturing
processes, research and development projects, product pricing, costs and
margins, purchasing, customer and supplier relationships, customer retention
strategies, preferences and contracts, strategies and plans for servicing
customers, experimental and new products, inventions, and other similar
nonpublic information that provides a competitive advantage to the Company.
“Prior Awards” means awards, if any, made to you under the 2013 Rayonier
Advanced Materials Equity Incentive Award Program, 2014 Rayonier Advanced
Materials Equity Incentive Program, 2015 Rayonier Advanced Materials Equity
Incentive Program, 2016 Rayonier Advanced Materials Equity Incentive Program,
and any outstanding awards of options or restricted stock that are unvested as
of the date of these Supplemental Terms, other than the 2018 Award.
“Trade Secrets” means all forms and types of financial, business, scientific,
technical, economic, or engineering information, including patterns, plans,
compilations, program devices, formulas, designs, prototypes, methods,
techniques, processes, procedures, programs, or codes, whether tangible or
intangible, and whether or how stored, compiled, or memorialized physically,
electronically, graphically, photographically, or in writing.

















